UNPUBLISHED
                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 96-591



In Re: WILLIAM E. MATTINGLY,

                                                           Petitioner.



         On Petition for Writ of Mandamus.      (CR-94-4-2)


Submitted:   July 15, 1997                Decided:   September 9, 1997


Before MURNAGHAN, NIEMEYER, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


William E. Mattingly, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William E. Mattingly petitions this court for mandamus relief.

He complains that the district court failed to acknowledge and for-

ward appeals from orders denying his motions for return of prop-

erty. Our review of the district court docket sheet and Mattingly's

exhibits convinces us that Mattingly is entitled to an appeal, as
noted in the district court's order of December 6, 1995. That

appeal has now been docketed with this court, as United States v.
Mattingly, No. 97-6795. In addition, Mattingly's appeal from the

district court's denial of his motion for reconsideration of the

December 6 order has been docketed as United States v. Mattingly,
No. 97-6583. Because Mattingly's mandamus petition is now moot, we

deny the petition. We grant leave to proceed in forma pauperis. We

dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                   PETITION DENIED




                                2